DETAILED ACTION
	Applicant’s response of February 3, 2022 has been fully considered.  Claims 1, 7, and 17 are amended.  Claims 1-3, 7, and 9-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2018/0362738) in view of Sandstrom et al. (US 2016/0376428).
Regarding claims 1, 9, 10, 17 and 18, Hahn et al. teaches a pneumatic rubber tire having a component of a rubber composition containing, based on parts by weight per 100 parts by weight of the rubber (phr), conjugated diene-based elastomers comprised of about 40 to about 90 phr of a specialized styrene/butadiene elastomer having a molecular weight profile comprised of a weight average molecular weight in a range of from about 500,000 to about 800,000 with a low molecular weight content limited to a maximum of 6% of said styrene/butadiene elastomer having a number average molecular weight of up to 150,000, and about 60 to about 10 phr of at least one additional conjugated diene-based elastomer; and about 40 to about 150 phr of reinforcing filler comprised of a combination of rubber reinforcing carbon black and precipitated silica, wherein the precipitated silica is provided together with a coupling agent for said precipitated silica having a moiety reactive or interactive with hydroxyl groups on said precipitated silica and another different moiety reactive or interactive with said diene-based elastomers (¶8-12).  Additionally, Hahn et al. teaches that the styrene butadiene rubber is petroleum oil extended with 20 parts of oil (Table 1, notes 3 and 4).  
Hahn et al. does not teach that the rubber composition contains about 9 to about 40 phr of traction promoting resin, and about 9 to about 40 phr total of rubber processing oil comprised of freely added triglyceride vegetable oil and petroleum-based rubber processing oil extended specialized styrene/butadiene elastomer, wherein the total amount of the resin and oil is greater than or equal to 51 phr.  As stated above, Hahn et al. teaches that the styrene butadiene rubber is petroleum oil extended with 20 parts of oil (Table 1, notes 3 and 4).  For the resin and the vegetable oil limitations, Sandstrom et al. teaches a rubber composition for a tire tread comprising a styrene butadiene rubber, a filler of silica and carbon black, about 5 to about 35 phr of resin such as a terprene, coumarone indene, or styrene-alphamethylstyrene resin, and about 10 to about 50 phr of a soybean oil (¶18-25).  The total amount of resin and oil that can be added to the rubber composition is within the range of about 35 to about 105 phr (when resin and oil from Sandstrom et al. are combined with the oil in the rubber from Hahn et al.), which overlaps with the claimed range of greater than 50 phr.  Additionally, the total amount of oil is from 30 to 70 phr.  Hahn et al. and Sandstrom et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tires comprising styrene butadiene rubber.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add from about 5 to about 35 phr of the resin and about 10 to about 50 phr of soybean oil, as taught by Sandstrom et al., to the rubber composition, as taught by Hahn et al., and would have been motivated to do so in order to promote wet traction of the rubber (¶12) and to positively impact the low temperature winter performance of the rubber composition (¶10).   
Regarding claim 2, Hahn et al. teaches in Table 1 that Experimental Examples C and D use 80 phr of silica and 5 phr of carbon black.  These amounts provide that the silica is 94% by weight of the filler and carbon black is 6% by weight of the filler (amounts calculated by Examiner).
Regarding claim 3, Hahn et al. teaches in Table 1 that the examples contain 5 phr of carbon black.  This would mean that the rubber composition could then contain from 35 to 145 phr of silica (overlaps with at least 100 phr) (¶12).
Regarding claim 7, the secondary reference of Sandstrom et al. teaches that additional processing oils such as petroleum based rubber processing oils may be included in the rubber composition (¶50).
	Regarding claim 11, Hahn et al. teaches the coupling agent is an alkoxyorganomercaptosilane or a bis(3-triethoxysilylpropyl) polysulfide having an average of from about 2 to about 4 connecting sulfur atoms in its polysulfidic bridge (¶13).
	Regarding claim 12, Hahn et al. teaches that the precipitated silica and coupling agent are provided as a composite of said precipitated silica pre-treated with said coupling agent prior to addition thereof to the rubber composition (¶15).
	Regarding claim 13, Hahn et al. teaches that the precipitated silica and coupling agent are provided with said rubber composition to thereby provide in situ treatment of said precipitated silica within said rubber composition (¶13).
	Regarding claim 14, Hahn et al. teaches that the additional conjugated diene-based rubber may be cis 1,4-polybutadiene, cis 1,4-polyisoprene, or a styrene/butadiene rubber other than the specialized styrene/butadiene rubber (¶24).
	Regarding claims 15 and 16, Hahn et al. teaches that the specialized or additional styrene/butadiene elastomer may be tin or silicon coupled (¶25).
	Regarding claim 19, Hahn et al. teaches that the rubber composition is sulfur cured (¶17).
	Regarding claim 20, Hahn et al. teaches that the tire component is a circumferential tire tread (¶20).

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.
Applicant argues that the instant invention improves on the existing prior art and generates the unexpected result of improved processibility.  To support this position, applicant compares the examples of the instant specification to the examples of Hahn et al. and Sandstrom et al. to show that replacing the functionalized SBR in Sandstrom et al. with a specialized low content SBR and replacing a portion of the freely added petroleum oil in Hahn et al. with soybean oil produces the improved processibility.  These arguments are unpersuasive.
The Office would like to start by address applicant’s citing of MPEP 2145 on pages 2 and 3 of the submitted remarks.  Applicant argues that this section of the MPEP supports the position that working examples do not have to be submitted across the entire claimed range for a component.  This section of the MPEP does not support that conclusion.  This section of the MPEP states that the applicant is not required to show results “over the entire range of properties possessed by a chemical compound or composition” and that showing that the compound or composition possesses unexpected properties in one of a spectrum of common properties can be sufficient (emphasis added).  It is true that the unexpectedness need only happen in one of many properties and not all properties of the composition need to have superior and unexpected results.  However, this section does not state anything with regard to the amounts and ranges of the components needed to establish unexpected results.  For that, one must look to MPEP 716.02, specifically 716.02(d) discusses the results being commensurate in scope with the claims.  While every amount within a range is not necessary to be exemplified, the endpoints will demonstrate that the unexpected results occur over the range claimed.  Additionally, this applies to the type of compound claimed as one species is typically not sufficient to represent a claimed genus.  Therefore, the MPEP does support and in fact require that the unexpected results be shown over the entire claimed range of the amount of the component and type of component.  
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  The Office must be able to ascertain that the difference in the results flows from the amount and type of the component in question, which is why all other components and amounts within the comparing examples must be the same.  This is the standard that is required by the MPEP for the showing of unexpected results.  The results should also pertain to they reason why the Office has said the invention is obviousness, i.e., as to why a modification was made to the primary reference of record.  In this case, that is the amount and types of oil and resin used within the composition.  This is why the Office is not arguing about the type of specific rubber used – that rubber is taught by the primary reference.  
The position of the Office is that the results present by applicant are not commensurate in scope with the claims and are not good side by side comparisons.  In the current case, these conditions are not met.  In this case, there is only one example, Experimental D, which contains the claimed rubber, the claimed oil combination and the claimed resin.  In light of the above discussion, this one example is not commensurate in scope with the breadth of the claim to present evidence of unexpected results.  While applicant may have discovered an unexpected result, it has not been shown with the data submitted.  Therefore, this argument is unpersuasive.
	In order to move prosecution forward, applicant may with to present additional data which meets the guidelines of MPEP 716.02 or amend the claims to be more specific in amounts and types of oil and resin included within the composition.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767